Citation Nr: 1825236	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lower back condition.


REPRESENTATION

The Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2006 to July 2011.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDING OF FACT

The Veteran's currently diagnosed lower back condition is not related to his service.


CONCLUSION OF LAW

The criteria for service connection for a back condition has not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017).

The Veteran contends that his lower back disability is related to his active service.  See VA Form 526c Pre-Discharge Compensation Claim.  His service treatment records (STRs) reflect that the Veteran had a diagnosis of a lumbar strain (back disability) in August 2009.  See August 2009 Record of Medical Care, STRs.  In October 2009, however, the Veteran indicated that he did not have a history of recurrent back pain or back problem.  See October 2009 Report of Medical History, STRs.  In a December 2010 questionnaire, the Veteran disclosed that he made a sick call for back pain, and that it was still bothering him.  See December 2010 Post-Deployment Health Assessment, STRs.  In an April 2011 questionnaire, however, he disclosed that he did not have a history of back injury, and on physical examination, findings on the back and musculoskeletal system were normal.  See April 2011 Chronological Record of Medical Care: Medical Surveillance/Certification Examination for Forklift Operator Questionnaire, STRs.  In a pre-separation assessment in April 2011, however, the Veteran disclosed that he suffered from a back injury while on active duty, for which he did not seek medical care; and the examiner remarked that the Veteran indicated that he was worse than the preceding year, secondary to back pain and other disabilities.  See April 2011 Report of Medical Assessment, STRs.  Also in April 2011, the Veteran documented his history of back pain among a list of his history of illnesses and diagnoses.  See April 2011 Report of Medical History, STRs.

In May 2011, the Veteran underwent a VA examination for the thoracolumbar spine (back).  The VA examination report reflects that the Veteran sustained a back injury while sleeping in racks aboard the USS Batton 2nd MEU during his service.  The report further reflects that the Veteran had been diagnosed with a lumbar strain, a condition that had existed for two years, at that point (2009 - 2011).  See May 2011 VA examination.  At the examination, the Veteran reported that he was able to walk without limitation and that he had not experienced a fall due to his spine condition.  Id.  He further reported that symptoms associated with his spine condition, included decreased motion.  Id.  The Veteran also indicated that with respect to his spine condition, he did not experience stiffness, fatigue, spasms, paresthesia and numbness, but rather, that he had weakness of the spine.  Id.  He also reported having erectile dysfunction as a result of his spine condition.  Id.  Although he indicated that the pain occurred constantly, he, however, indicated that the pain level was mild, and that the pain could be exacerbated by turning or twisting his body.  Id.  He also stated that he was able to function without medication at the time of pain, and that he relieves the pain by rest.  Id.  

On physical examination, the VA examiner determined that there was no evidence of radiating pain on movement.  Id.  Further, the VA examiner noted that there was no muscle spasm, no tenderness, no guarding of movement; and that the examination did not reveal any weakness in the spine.  Id.  He also noted that the muscle tone was normal, musculature was normal, and there was negative straight leg raising on the right, as well as on the left.  Id.  Further, signs of Lasegue were negative, no atrophy was present in the limbs, and no ankylosis of the lumbar spine was present.  Id.  

On range of motion testing, the VA examiner determined that range of motion was within normal limits for flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation on initial range of motion testing, as well as repetitive range of motion testing.  Id.  The VA examiner further determined that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use; an inspection of the spine revealed normal head position with symmetry in appearance; and that there was symmetry of spinal motion with normal curves of the spine.  

Summarily, the VA examiner determined that the lumbar spine X-ray findings were within normal limits.  Therefore, based on this comprehensive examination and assessment of the Veteran's back condition, he opined that there was no diagnosis for the Veteran's claimed back condition.

In June 2014, the Veteran underwent another VA examination for his low back condition.  This VA examination report reflects a diagnosis of lumbosacral strain.  With respect to the Veteran's history of a back condition, the VA examiner explained that the Veteran had a history of lumbar strain in 2009, while he was in service.  See June 2014 VA examination.  He further explained that the Veteran recovered from this disability because an October 2009 note in his STRs denied lumbar pain.  Id.  Furthermore, the VA examiner also explained that in January 2013, the Veteran fell in a hole at work, at which time he reported neck and back pain.  Id.  The VA examiner further noted that an X-ray of the Veteran's lumbar spine from 2011 showed extremely minimal diffused dextroscoliosis, which was positional, but lacking any other osseous issues (pre on-the-job accident); whereas an MRI done in October 2013 showed mild left and moderate right foraminal stenosis, secondary to hypertrophic facet arthropathy and disc disease that was noted at L4-S1 (post on-the-job accident).  Id.  

The VA examiner opined that it is less likely than not that the Veteran's current lumbar strain is related to the acute low back strain he had when he was in service.  As the rationale for his opinion, the VA examiner explained that the Veteran had acute low back strain when he was in service, which had resolved; but that he fell at work in January 2013, during which he had an MRI done for the low back pain, which showed mild left and moderate right foraminal stenosis, secondary to hypertrophic facet arthropathy and disc disease noted at L4-S1, with a shallow posterior disc protrusion lateralizing the right side at L5-S1, with no significant canal narrowing or definite nerve root compromise.  Rather, as the VA also examiner opined, the Veteran's current low back condition is more related to the fall he took at work.

After a review of all pertinent evidence of record, the Board finds that the preponderance of the evidence is against this claim.  Although the Veteran clearly manifested an in-service injury of a lumbar back strain, this disability apparently resolved while he was in service and there was no diagnosis at the time he filed his claim and underwent a VA examination for his spine, which was immediately before his separation from service.  Specifically, in May 2011, he underwent a thorough, comprehensive VA examination, in which, as noted above, the VA examiner made a finding that his lumbar spine was within normal limits, based on X-ray findings and a physical examination.  Thereafter, there was no evidence of a diagnosis for a back condition until his June 2014 VA examination, which was after he fell on the job and sustained neck and back injuries.  Therefore, service connection for a low back condition has not been established and the benefit-of-the-doubt doctrine is inapplicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017).



ORDER

Service connection for a back condition is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


